Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/19/2021, have been fully considered and reviewed by the examiner.  The examiner notes addition of new claims 21-22 and cancellation of claims 11-12.  Claims 1-10, 13-22 remain pending, with claims 9-10 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 2/19/2021have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
Applicant’s argue relative to the pressure sensor of Suzuki, stating the pressure sensor is not within the chamber, the examiner can not locate any requirement in the claims that the pressure sensor is within the chamber only that the chamber comprises a pressure sensor.  The chamber of Suzuki, to measure pressure of chamber, must have a pressure sensor.
Applicant argue the pressure sensor only measures small pressure increases and states that one of ordinary skill would understand that there could be no sharp rises resulting from CNT accumulation.  Again, these requirements are both process limitations and are not in the claims as drafted.  Therefore this argument is not persuasive.  Additionally, the examiner notes this statement is mere attorney speculation not supported by objective facts.
Applicant has argued that it would not have been obvious to have modified Ohsaki with Gilliar because Ohsaki already recovers the CNTs.  The examiner disagrees and notes that using KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
	Applicant’s argument that the examiner has made a conclusion of predictability.  However, here the prior art discloses using a valve and control unit for CNT recovery and therefore using such in Ohsaki would have been obvious as a known and suitable technique.  The mere fact that Ohsaki also discloses CNT recovery does not foreclose the predictability of the combination as the ordinary artisan would have understood that the CNT recovery can be predictably accomplished by either structure.    Applicants have proffered no factual evidence that would rebut this position and therefore the examiner maintains the factual record supports a prima facie case of obviousness.
	All other arguments, not specifically addressed above are deemed not commensurate in scope with the claims, are mere attorney speculation not supported by fact, or are addressed in the prior art rejection that follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13-22 is/are rejected under 35 U.S.C. 103(a) as being obvious over US Patent 6790426 by Ohsaki et al. taken collectively with US Patent Application Publication 20120251433 by Gaillard et al and US Patent Application Publication 20100278717 by Suzuki et al.
Ohsaki discloses an apparatus for producing carbon nanotubes comprising: a cylindrical chamber, the cylinder chamber having an axis that extends vertically along a direction parallel to gravity and defines a downward and upward direction;  a carbon source supply unit having a 
The chamber of Ohsaki does not disclose the gas discharge pipe being configured to be capable of discharging gas in the chamber from the gas release port; and a control valve provided to the gas discharge pipe, however, such is taught by Gaillard and therefore providing a valve on the discharge pipe would have been obvious as predictable.
Ohsaki discloses CNT growth; however, fails to disclose a deposition state detector as claimed; however Gaillard discloses using sensors and controller for controlling the process (Figures 3-5. 0078 regarding detecting probe and 0101 regarding control unit for valve, See e.g. automatically controlled opening), wherein the sensor provides the ability to detect when the conditions are such that the CNT growth occurs.  Therefore, including such in the process of 
Ohsaki also fails to disclose the valve in combination with the control unit.  However, Gaillard explicitly discloses recovering CNTs grown in the chamber via an outlet discharge pipe with a control valve therein (Figure 4 and accompanying text) and discloses Gaillard control unit configured to control an opening and a closing of the control valve (see 0056, 0081, 0101 related to control unit), wherein the control unit is configured to close the valve so that the chamber outlet is covered with CNTS (0089, 0094) when the chamber is not full with CNTs and the control unit will open the valve for recovery upon reaching the threshold or exceeding the threshold (0096, 0099).  Therefore, taking the references collectively modifying Ohsaki with the teaching of Gaillard to reap the benefits of CNT recovery.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
 Galliard discloses a deposition state detector as taught above; however, fails to disclose the claimed detector.  Gaillard discloses a physical property sensor, multipoint sensor (see 10 at figure 6, 0027, 0078) and discloses and exemplified a temperature sensor (0027); however, fails to disclose a pressure sensor.  However, Ohsaki discloses collecting CNTs and Suzuki, also 
As for the specific method and process limitations, specifically, those are intended use of the claimed apparatus and therefore are necessary met by Suzuki. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 2-3:  Ohsaki discloses recovery unit is disposed below the chamber, and is configured such that the carbon nanotubes deposited in the deposition zone fall into the recovery unit (see Figure 1 and accompanying text).
	Claim 5-6:  Ohsaki discloses carbon source supply unit is provided with a carbon source introduction pipe extending in the reaction zone and connected to the carbon source supply port. See Figure 1 and accompanying text).
 	Claim 7:  Ohsaki discloses the gas supply nit is provided with supply extending into the reaction zone and connected to the gas supply port, wherein the gas supply pipe and carbon source pip constituted a double-pipe structure as claimed (see Figure 1 and accompanying text).  

	Claim 13-14, 16-17 and 19-20:  Ohsaki discloses these claim requirements as set forth above.
	Claim 21:  Suzuki discloses a value indicating the deposition state is a temperature of the chamber using the temperature sensor (see 000043-0046). Pressure is also indicative of the temperature based on gas law properties and therefore a pressure sensors will necessarily be based on the temperature value as claimed.
	Claim 22:  Suzuki discloses detection of the amount of CNTs synthesized using optical means (0022) and such can reasonably be considered “based on” an value that is capable of being calculated from an image as claimed since the claims fail to quantify what is the image and how the deposition state is based on such.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103(a) as being obvious over Ohsaki et al. taken collectively with Gaillard et al and Suzuki et al. and further with US Patent Application 20160160398 by Yano et al.
Ohsaki et al. taken collectively with Gaillard et al and Suzuki et al. discloses all that is taught above and discloses detecting the amount of CNTs fabricated using various mechanisms including pressure sensors, gas detection and optical measuring properties.  The prior art fails to explicitly disclose an image.  However, Yano also disclose the CNT formation and discloses using a camera to capture an image and using this image to determine the amount and detect the amount of CNTs (0046) and therefore since the prior art makes obvious determining the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718